Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Figure 5I from Species Set 1, Figure 25A from Species Set 2, Figure 17 from Species Set 3 and Figure 27A from Species Set 4 in the reply filed on February 26, 2021 was acknowledged.
No claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 26, 2021.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In base claim 88, on line 5, the use of the term “anterior wall portion” to describe the “membrane” from the specification is confusing because it is not clear what element is being referenced from the remainder of the specification, and because “wall” is used in the specification to refer to the sides of the device not the portion that bulges outward.  Instead, the term “membrane” is used to refer to this element of the device.
Claim Interpretation
	The response filed July 8, 2021 was sufficient to clarify the claim interpretation issues of the previous Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 88-107 and 110-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new claim language of base claim 88 lacks clear original support because, in the original disclosure, the comparison of different silicone materials was not clearly made such that it is not clear that the Applicant contemplated the invention to the specificity that it is now being claimed; see specification paragraph 138.  It is noted that the “anterior wall portion” as now claimed is not clearly a wall portion of the original specification as it is described.  Rather, the specification states that the support (310) has a greater rigidity than the membrane (340) not what is presently being claimed.  For 
Response to Arguments
Applicant's arguments filed July 8, 2021 have been fully considered but they are not persuasive with respect to subject matter added to claim 88; see page 9 of the response.  In particular, the new claim language of base claim 88 lacks clear original support because, in the original disclosure, the comparison of different silicone materials was not clearly made.  For this reason, it is not clear that the Applicant contemplated the invention to the specificity that it is now being claimed; see specification paragraph 138.  It is noted that the “anterior wall portion” as now claimed is not clearly a wall portion of the original specification as it is described.  Rather, the specification states that the support (310) has a greater rigidity than the membrane (340) not what is presently being claimed.  The support and the membrane can be any of a number of materials such that it is not clear that the particular combination was contemplated.  For these reasons, the Examiner asserts that the presently claimed invention lacks clear original support.
With respect to the language of the claims lacking clear antecedent basis from the remainder of the specification, the Examiner reiterates that, although the Applicant can be their own lexicographer, the manner of terminology usage makes it unclear what is being referenced.  To overcome this objection, the Examiner suggests changing the claim language terminology to match that being used in the specification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 USC 102 of 35 USC 103(a) once the aforementioned issue(s) is/are addressed.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Prebilic whose telephone number is 571-272-4758.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday from 8:00 am until 6:00 pm Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards (SPE), at (408) 918-7557 or Jennifer Dieterle (SPE), at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL B PREBILIC/           Primary Examiner, Art Unit 3774